Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on April 8, 2022 is acknowledged.
3.	Claims 1-20 are cancelled and new claims 21-40 have been added.
4.	Amendment to the specification filed on May 20, 2022 is acknowledged.
5.	Claims 21-40 are allowed in this office action.
6.	Sequence listing filed on May 20, 2022 is acknowledged and accepted by SCORE.

Terminal Disclaimer
7.	The terminal disclaimer filed on May 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/869939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
8.	Objection to specification for reciting the amino acid sequence FSSE written out in the structural format as P5779 and missing the sequence identifier associated with the sequence, is hereby withdrawn in view of Applicant filing sequence listing and amendment to the specification filed on May 20, 2022.
9.	Objections to the specification are hereby withdrawn in view of Applicant’s amendment to the specification filed on April 8, 2022.
10.	Objection to claims 1 and 8 is hereby withdrawn in view of Applicant’s cancellation of the claims.
11.	Rejections of claims 10-11 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of Applicant’s cancellation of the claims.
12.	Rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s cancellation of the claim.
13.	Rejection of claims 1-4, 6-7, 10 and 13-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s cancellation of the claims.	
14.	Rejection of claims 1, 6-7 and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Tracey et al (WO 2016/094899, filed with IDS), is hereby withdrawn in view of Applicant’s cancellation of the claims.


REASONS FOR ALLOWANCE
15.	The following is an examiner’s statement of reasons for allowance: A method of treating and/or inhibiting neuropathic pain in a mammal in need thereof comprising administering to the mammal a therapeutically effective amount of a peptidomimetic molecule of the formula
    PNG
    media_image1.png
    168
    295
    media_image1.png
    Greyscale
 wherein R1 is CH or N, and R2 is CH or N, and at least one of R1 or R2 is N is free of prior art of record.
	As indicated in the previous office action, the closest art is Tracey et al (WO 2016/094899, filed with IDS). Tracey et al teach treating HMGB1 modified inflammation by administering a therapeutically effective amount of an MD2-antagonist to subject and the MD2 antagonist is a tetrapeptide P5779 (see abstract, for example). P5779 is a tetrapeptide sequence FSSE. Tracey et al do not teach the peptidomimetic molecule of the formula
    PNG
    media_image1.png
    168
    295
    media_image1.png
    Greyscale
 wherein R1 is CH or N, and R2 is CH or N, and at least one of R1 or R2 is N. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 21-40, as set forth in the amendment filed on April 8, 2022, are allowed.

CONCLUSION
Claims 21-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654